IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 2, 2012

                                     No. 11-20139                          Lyle W. Cayce
                                  cons/w No. 11-20273                           Clerk


ANTHONY G. PETRELLO,

                                                  Plaintiff - Appellant

v.

MATTHEW W. PRUCKA;
SHERYL S. PRUCKA;
RAHUL NATH; USHA NATH,

                                                  Defendants - Appellees


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-1933


Before JONES, Chief Judge, and OWEN and HIGGINSON, Circuit Judges.
PER CURIAM:*
           In this most unusual case, Appellant, a resident of one of the toniest
streets in Houston, Texas, has been suing his former and current next-door
neighbors for five years in state and federal court because appellant’s oral offer
to buy the neighbors’ house was rejected. He claimed breach of contract in state
court—and lost. In federal court, he pursued claims under and related to the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 11-20139
                              cons/w No. 11-20273

Fair Housing Act, 42 U.S.C. § 3604(f)(1)—and lost.         Appellees received a
favorable judgment as a matter of law and their attorneys’ fees.     On appeal,
Petrello raises numerous issues challenging every major and minor point in the
district court’s decision, but the case boils down to three easily resolved
questions:
      1.     Was Petrello “qualified to purchase” the Pruckas’ house at 8
             Remington Lane?

      2.     Is there any basis to support a conspiracy between the sellers
             (Pruckas) and buyers (Naths) to violate the Fair Housing Act?

      3.     Are the appellees’ attorneys’ fee awards sustainable?

For the following reasons, we AFFIRM.
      When Anthony Petrello learned that the multimillion-dollar mansion next
door to his own was about to go on the market in 2007, he telephoned Matt
Prucka and offered to purchase it for $6.5 million. Petrello claims he wanted to
buy the house and configure it for his severely disabled daughter, then not yet
a teenager, to inhabit when she grew up. Prucka declined the offer, placed the
house on the market for about $8.3 million, and in a short time, secured from the
Naths a written offer for the full list price without contingencies. Petrello,
having been informed of this, was only willing to offer $8.2 million—orally.
When Prucka and the Naths signed a sale contract and the Naths paid $75,000
earnest money, the Naths did not know Petrello and had no knowledge of his
motives nor specific knowledge about his competing offer. Two days later,
however, Petrello encountered Rahul Nath during a walk-through of the house,
explained his intentions for his daughter and asked Nath to step aside. Nath
refused.
      Petrello’s lawsuits began immediately with a state court petition seeking
specific performance of an alleged oral contract and attorneys’ fees. By filing a


                                        2
                                  No. 11-20139
                               cons/w No. 11-20273

lis pendens, he attempted unsuccessfully to hold up the closing, which occurred
in January 2008. After six months of litigation, Petrello first asserted, in a
Fourth Amended Petition, that the Pruckas and Naths had conspired and
engaged in handicap discrimination against his family in violation of the Fair
Housing Act, (“FHA”) 42 U.S.C. § 3604(f)(1), forbidding discrimination in the sale
or rental of dwellings by virtue of a purchaser’s or planned occupant’s handicap,
and 42 U.S.C. § 1985(3). This and associated claims were removed to federal
court. It is unnecessary to recount the procedural history, which includes
voluminous discovery, multiple legal claims, a hung jury, and three federal
judges before the dispositive judgment was entered. Because the court entered
judgment as a matter of law, this court’s standard of review is whether, “after
considering the evidence presented and viewing all reasonable inferences in the
light most favorable to the nonmovant, the facts and inferences point so strongly
in favor of the movant that a rational jury could not arrive at a contrary verdict.”
FED. R. CIV. P. 50(a)(1); Murray v. Red Kap Indus., Inc., 124 F.3d 695, 697 (5th
Cir. 1997) (internal citation omitted). We address each of the material issues
identified above.
      1. FHA Claim
      To assert a prima facie claim of housing discrimination under this section
of the FHA, a plaintiff must prove that he (or a family member) is a member of
a protected class; he applied for and was “qualified to purchase” the housing; he
was rejected; and the housing remained available to other similarly situated
purchasers thereafter. Lindsay v. Yates, 498 F.3d 434, 438-39 (6th Cir. 2007);
Mitchell v. Shane, 350 F.3d 39, 47 (2d Cir. 2003). The significant issue here is
whether Petrello was a “qualified purchaser.” The district court held he was not
because his oral offer to purchase did not satisfy the Texas real estate statute of
frauds and was therefore unenforceable.         TEX. BUS. & COMM. CODE ANN.


                                         3
                                 No. 11-20139
                              cons/w No. 11-20273

§ 26.01(b)(4) (Vernon 2005).     (The Texas Court of Appeals subsequently
confirmed the district court’s reading of the state law.)
      Neither the parties’ extensive briefing nor our research has located a case
directly on point. Cases from outside this circuit state that to be “qualified,” a
buyer seeking FHA relief must “meet the terms of the seller,” McDonald v.
Coldwell Banker, 543 F.3d 498, 504 (9th Cir. 2008), and his offer must be
“similarly situated” to that of competing purchasers. Id. We need not rule
definitively on whether the noncompliance of Petrello’s offer with the Texas
statute of frauds suffices to defeat his prima facie case, however, because taken
in conjunction with the undisputed facts that he did not meet the listing terms,
offered a lower purchase price than the Pruckas sought and obtained from the
Naths, and did not back up his offer with a writing of any kind or earnest money,
he was both unqualified and dissimilar from the Naths.
      In addition to his failure to set out a prima facie case under the FHA,
Petrello’s claim fails for lack of a remedy. He disclaims money damages and is
thus precluded from seeking punitive damages or attorneys’ fees. La. ACORN
Fair Hous. v. LeBlanc, 211 F.3d 298, 303 (5th Cir. 2000) (FHA disallows punitive
damages in absence of actual damages or constitutional violation); Farrar v.
Hobby, 506 U.S. 103, 114-16, 113 S. Ct. 566, 574-75 (1992) (no attorneys’ fee
award without meaningful legal relief). “All” Petrello seeks is equitable relief,
i.e., title to the house. 42 U.S.C. § 3613(c)(1). No court would grant such
discretionary, equitable relief on this record. Petrello already owns a sizeable
lot adjacent to his mansion, which he purchased prior to offering to buy
8 Remington Lane. The Naths were bona fide purchasers vis-a-vis Petrello’s
FHA claim, as they signed a contract and then closed the sale knowing only that
he asserted breach of contract, not housing discrimination, against them. The
Naths have now owned and occupied the house for four years. Petrello’s initial


                                        4
                                         No. 11-20139
                                      cons/w No. 11-20273

state law claim to the property has been rejected. The equities strongly disfavor
granting Petrello the only relief he deems acceptable.
        2.      Conspiracy Claim
        Because there is no actionable FHA claim against the appellees, Petrello’s
civil conspiracy claim fails, as the district court held. Hilliard v. Ferguson,
30 F.3d 649, 652-53 (5th Cir. 1994) (conspiracy requires agreement to violate the
law).
        3. Attorneys’ Fee Awards
        The district court concluded that the Pruckas were entitled to nearly
$450,000 and the Naths about $390,000 in attorneys’ fees in the trial court, plus
up to $60,000 each for an appeal, because they prevailed over Petrello’s
groundless claims. 42 U.S.C. § 3613(c)(2); Myers v. City of Monroe, 211 F.3d 289,
292-93 (5th Cir. 2000). Enormous as these sums seem, they are considerably less
than Petrello himself or the appellees actually expended. The court did not
abuse its discretion in its analysis or calculation of the fees according to
governing Fifth Circuit law.
        The judgment is AFFIRMED.1




        1
            Other issues raised by Petrello lack merit; we need not reach appellees’ cross-points.

                                                 5